Name: Commission Regulation (EC) No 1462/96 of 25 July 1996 introducing additional management measures for imports of certain bovine animals for the second half of 1996 and amending Regulation (EC) No 1110/96
 Type: Regulation
 Subject Matter: means of agricultural production;  trade;  Europe;  international trade;  tariff policy
 Date Published: nan

 No L 187/34 EN Official Journal of the European Communities 26 . 7. 96 COMMISSION REGULATION (EC) No 1462/96 of 25 July 1996 introducing additional management measures for imports of certain bovine animals for the second half of 1996 and amending Regulation (EC) No 1110/96 down comon detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2137/95 0, and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (% as last amended by Regulation (EC) No 2856/95 17); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and where necessary with a fixed percentage reduction applied; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and traditional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as amended by Regulation (EC) No 1 194/96 (2), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 provides for the second half of 1996 for the opening of a tariff quota for 89 000 live bovine animals weighing 80 kilograms or less originating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania and benefiting from an 80 % reduction in the rate of customs duties; Whereas Commission Regulation (EC) No 1110/96 of 20 June 1996 introducing management measures for imports of certain bovine animals for the second half of 1996 (3) provides for the import of 35 500 head, weighing 80 kilo ­ grams or less at the full rate of customs duties provided for in the Common Customs Tariff; whereas, pursuant to Regulation (EC) No 3066/95, amendments should be made as regards the fixing of customs duties for imports of the 35 500 animals in question, with effect from 1 July 1996, and management measures should be established for the additional quantity of 53 500 head for the second half of 1996, following the import arrangements already provided for by Regulation (EC) No 1110/96; whereas, however, in order to take better account of traditional trade under specific import arrangements for calves weighing not more than 80 kilograms, slightly changed criteria should be adopted for the so-called 'traditional' reference quantities; Whereas the arrangements should be managed using import licences; whereas, to this end, rules should be set on the submission of applications and the information to be given on applications and licences, where necessary by derogation from certain provisions of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying Article 1 Imports into the Community during the second half of 1996 of live bovine animals weighing 80 kilograms or less falling within CN code 0102 90 05 originating in the countries listed in Annex I shall be subject to the management measures laid down in this Regulation in addition to those provided for in Regulation (EC) No 1110/96. Article 2 1 . Import licences under this Regulation may be issued only for 53 500 animals falling within CN code 0102 90 05. 2. For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80 % . 3 . The quantity referred to in paragraph 1 shall be divided into two parts, as follows: (a) the first part, equal to 70 % , i.e. 37 450 head, shall be allocated among:  importers from the Community as constituted on 31 December 1994 who can furnish proof of (') OJ No L 328 , 30 . 12. 1995, p. 31 0 OJ No L 161 , 29 . 6. 1996, p. 2. 3 OJ No L 148 , 21 . 6. 1996, p. 15. (4) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 214, 8 . 9. 1995, p. 21 . (6) OJ No L 143, 27. 6. 1995, p. 35. 0 OJ No L 299, 12. 12. 1995, p. 10 . 26. 7. 96 IENH Official Journal of the European Communities No L 187/35 2. For the purposes of Article 2 (3) (a), importers shall present the applications for the right to import to the competent authorities together with the proof referred to in Article 2 (6) by 16 August 1996 at the latest. After verification of the documents presented, Member States shall forward to the Commission, by 28 August 1996 at the latest, the list of importers who meet the acceptance conditions, showing in particular their names and addresses and the number of eligible animals imported during each of the reference years. 3 . For the purposes of Article 2 (3) (b), applications for the right to import must be lodged by importers by 16 August 1996 at the latest, together with the proof referred to in Article 2 (6). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion all applications from that person shall be inadmis ­ sible. Applications may not relate to a quantity larger than that available . After verification of the documents presented, Member States shall forward to the Commission, by 28 August 1996 at the latest, the list of applicants and the quantities requested. 4. All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes III and IV in the case where applications have been lodged. having imported animals falling within CN code 0102 90 05 during 1993 , 1994 or 1995 in the context of the Regulations referred to in Annex II,  importers from the new Member States who can furnish proof of having imported, into the Member State where they are established: animals falling within the abovementioned CN code during 1993 and 1994 from countries which were for them third countries on 31 December 1994; and such animals during 1995 in the context of Regu-  lations referred to at (b) of Annex II; (b) the second part, equal to 30 %, i.e. 16 050 head, shall be allocated among importers who can furnish proof of having imported and/or exported during 1 995 at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a). Importers must be registered for VAT purposes in a Member State . 4 . The 37 450 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of paragraph 3 (a) during 1993, 1994 and 1995 proven in accordance with para ­ graph 6. 5. The 16 050 head shall be allocated in proportion to the quantities applied for by the eligible importers. 6 . Proof of import and export shall be provided exclu ­ sively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities. Member States may accept copies of the abovementioned documents duly certified by the issuing authority where the applicant can prove to the satisfaction of the compe ­ tent authority that he was not able to obtain the original documents. Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted . 2. As regards the applications referred to in Article 4 (3), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application, the allocation shall be by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, a single licence shall be issued for that quantity. Article 3 1 . Importers who on 1 January 1996 were no longer engaged in any activity in the beef and veal sector shall not qualify for the allocation pursuant to Article 2 (3) (a). 2 . Any company formed by the merger of companies each having rights under Article 2 (4) shall benefit from the same rights as the companies from which it was formed. Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . Article 4 1 . Applications for the right to import may be presented only in the Member State in which the appli ­ cant is registered within the meaning of Article 2 (3). No L 187/36 EN 26 . 7. 96Official Journal of the European Communities 2. Licence applications may be presented only in the Member State in which the application for the right to import was lodged . 3 . Licences shall be issued, at the request of importers, as from the date on which the decision referred to in Article 5 ( 1 ) takes effect. The number of animals for which a licence is issued shall be expressed in units. Where necessary, numbers shall be rounded up or down as the case may be . 4. Licence applications and licences shall contain the following entries: (a) in Section 8 , the indication of the countries referred to in Annex I; licences shall carry with them an obliga ­ tion to import from one or more of the countries indi ­ cated; (b) in section 16, subheading CN 0102 90 05; (c) in section 20, one of the following: Article 8 No later than three weeks after the importation of the animals specified in this Regulation , the importer shall inform the competent authority which issued the import licence of the number and origin of the animals . That authority shall communicate the information in question to the Commission at the beginning of each month . Article 9 The security provided for in Article 4 of Regulation (EC) No 1445/95 shall be lodged when the licence is issued . Article 10 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation . Article 11 Regulation (EC) No 1110/96 is hereby amended as follows: 1 . Article 1 is replaced by the following: Article 1 Imports into the Community of live bovine animals falling within CN codes 0102 90 05, 0102 90 21 , 0102 90 29, 0102 90 41 and 0102 90 49, as referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 , originating in the third countries listed in Annex I, other than imports carried out under Commission Regulations (EC) No 1119/96 0, (EC) No 1250/96O and (EC) No 1462/96 (w), shall be subject to the management measures laid down in this Regulation . Reglamento (CE) n ° 1462/96 Forordning (EF) nr. 1462/96 Verordnung (EG) Nr. 1462/96 Ã CavovianÃ ³g (EK) apiS. 1462/96 Regulation (EC) No 1462/96 RÃ ¨glement (CE) n ° 1462/96 Regolamento (CE) n . 1462/96 Verordening (EG) nr. 1462/96 Regulamento (CE) n ? 1462/96 Asetus (EY) N:o 1462/96 Forordning (EG) nr 1462/96 . 5 . Import licences shall expire on 31 December 1996. 6 . Licences issued shall be valid throughout the Community. 7. Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 The animals shall qualify for the duties referred to in Article 1 on presentation of an EUR 1 movement certifi ­ cate issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreement and in accordance with Protocol 3 annexed to the free-trade Agreements . 0 OJ No L 119, 22. 6. 1996, p. 4. O OJ No L 161 , 29 . 6. 1996, p. 131 . H OJ No L 187, 26. 7. 1996, p. 40 .' 2 . The following subparagraph is added to Article 2 ( 1 ): The ad valorem customs duty and the specific amonts of customs duty laid down in the Common Customs Tariff (CCI) shall be reduced by 80 % for those animals.' Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1996. For the Commission Franz FISCHLER Member of the Commission 26. 7. 96 EN Official Journal of the European Communities No L 187/37 ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia . ANNEX II Regulations referred to in Article 2 (3) Commission Regulations: (a) (EEC) No 3619/92 (OJ No L 367, 16 . 12. 1992, p. 17), (EC) No 3409/93 (OJ No L 310, 14. 12 . 1993, p. 22). (b) (EC) No 3076/94 (OJ No L 325, 17. 12 . 1994, p. 8), (EC) No 1566/95 (OJ No L 150, 1 . 7 . 1995, p. 24), (EC) No 2491 /95 (OJ No L 256, 26. 10 . 1995, p. 36). No L 187/38 I EN I Official Journal of the European Communities 26. 7. 96 ANNEX III Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4 (2) of Regulation (EC) No 1462196 EUROPEAN COMMISSION DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT RIGHTS Date: Period: Member State: Quantity imported (head)Serial No Applicant (name and address) Total for thethree years 1993 1994 1995 Total Member State: Fax: 26 . 7 . 96 EN Official Journal of the European Communities No L 187/39 ANNEX IV EC Fax: (32 2 296 60 27/(32 2 295 36 13 Application of Article 4 (3) of Regulation (EC) No 1462/96 EUROPEAN COMMISSION DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT RIGHTS Date : Period: Member State: Serial No Applicant (name and address) Quantity (head) Tota Member State: Fax : Tel .: